On behalf of the Vietnamese delegation, I would like to warmly congratulate Mr. Lykketoft upon his election to the presidency of the General Assembly at its seventieth session. I believe that, with his wisdom and experience, he will guide our session to a very successful outcome. My delegation also applauds the important contributions made by Mr. Sam Kutesa, President of the sixty-ninth session, and Secretary-General Ban Ki-moon, during the past year.
Born from the ashes of the Second World War, the United Nations has grown, during the past seven decades, to embrace 193 States and has become the most representative global organization and the true centre for the coordination of global efforts to tackle common challenges. As a beacon of hope, the United Nations has indeed helped make the world a better place by playing an increasingly important role in maintaining peace and security, in protecting and promoting human rights and in advancing development and progress.
Guided by its Charter, the United Nations has worked to uphold the principles of respect for the sovereignty and territorial integrity of States and of non-interference in the internal affairs of other nations. The Organization has promoted the non-use of force or of threats to use force in inter-State relations and had provided guidance for peaceful and amicable relations among nations, underlining, in particular, the importance of mutual respect, good faith and the peaceful settlement of disputes. It is in that spirit that we welcome the recent progress made in addressing the Iranian nuclear issue, which is a first step towards a long-term solution that could bring peace, security and stability to the broader region. We also welcome the normalization of relations between the United States and Cuba and call for the timely lifting of the embargoes currently imposed upon the brotherly Cuban people.
We can all look back on the past 70 years and the accomplishments of the United Nations with pride, but we must also recognize what the Organization has been unable to do and what challenges lie ahead. Wars and conflicts have not been uncommon during the past decades and still rage today. Terrorism, violent extremism, and religious and ethnic intolerance pose serious threats to regional and international peace and security. Territorial and maritime disputes endanger peace and stability in many regions. Threats to the very survival of humankind persist. Nuclear weapons arsenals, though reduced, are still capable of destroying our home planet many times over. Climate change is threatening the livelihoods of billions of people
and even the existence of many countries. Poverty remains one of the greatest challenges to sustainable development. Violence, discrimination, social injustice and humanitarian crises plague everyone’s enjoyment of their human rights.
Immense challenges require equally immense efforts, and the United Nations must continue to play a central role in those endeavours. Viet Nam welcomes the adoption of the 2030 Agenda for Sustainable Development (resolution 70/1), which sets the vision and creates the framework for all nations as they strive to eliminate hunger and poverty, develop more sustainable patterns of production and consumption and work for the improved preservation of our shared planet, which is faced with the threats of climate change and over- consumption. The full and effective implementation of the new Agenda, with a global partnership at its core, will address the deep-rooted causes of our present problems and guide the world towards a more sustainable future.
In order to transform our world, the United Nations needs to transform itself. The work of the General Assembly needs to be revitalized so as to make it more focused, efficient and relevant. The Security Council needs to be more representative, democratic, transparent and effective. The United Nations development system needs to be strengthened. Institutional reforms must go alongside substantive innovations, while ensuring a balance among various aspects of the United Nations work. Our experience with the implementation of the Millennium Development Goals has shown that peace and stability are the prerequisites for sustainable development. In the words of the 2030 Agenda,
“Sustainable development cannot be realized without peace and security, and peace and security will be at risk without sustainable development” (resolution 70/1, para. 35).
It is therefore incumbent upon each and every State and the United Nations to do their utmost to ensure peace and security at the national, regional and international levels. Each State needs to act responsibly in accordance with the basic principles of the Charter of the United Nations and international law. Regional and international organizations, with the United Nations in the lead, also need to act accordingly and assist the States concerned to find amicable solutions to their differences and disputes by peaceful means, as provided for in the Charter. Only by doing so, can we
15-29940 5/18

A/70/PV.27 02/10/2015
hope for a future free from violence, the threat or use of force, intimidation, coercion and inequities, which would create an enabling environment for our common development. At the same time, in order to succeed, sustainable development must truly be of the people, by the people and for the people. In other words, the people must be at the centre of the new Agenda, as the owners, drivers and beneficiaries of all development efforts.
And no agenda can succeed without a strong global partnership for sustainable development. Viet Nam has always believed that domestic resources play the decisive role in the development of any nation, but we also believe that no individual country can do it alone. We call on the developed countries to take the lead in assisting developing countries in the implementation of the 2030 Agenda, especially in the fields of financing, technology transfer and human resources development. We also support and participate in South-South cooperation activities, which, we believe, provide an effective channel for sharing experience, technical support and capacity-building.
Like the United Nations, Viet Nam is celebrating the seventieth anniversary of its founding this year. Immediately after regaining its independence after nearly a century of colonialism, Viet Nam associated itself with the principles and values of the Charter of the United Nations. Our late President Ho Chi Minh, the founder of modern Viet Nam, wrote on several occasions to world leaders to request recognition of the new Viet Nam and its admission to the United Nations. And, since becoming a Member of the United Nation in 1977, Viet Nam has always done its best to uphold the principles and purposes of the Charter and contribute constructively and responsibly to the work of the Organization.
Viet Nam has always put people at the centre of all development strategies. Comprehensive human development encompasses physical and mental well- being, including human rights. Viet Nam has introduced laws and policies to ensure that all of the human rights of its people, including economic, social, civil and political rights, are respected, protected and promoted. Viet Nam is today party to seven out of the nine core international human rights treaties. It has most recently joined the Convention on the Rights of Persons with Disabilities.
Viet Nam is strongly committed to the successful implementation of the 2030 Agenda for Sustainable
Development. At the national level, we will mobilize all available resources, engage all relevant Government agencies and other stakeholders, and involve the people and their communities in that major undertaking. Viet Nam pledges its support for the conclusion of a meaningful agreement at the upcoming meeting of the Conference of the Parties to the United Nations Framework Convention on Climate Change in Paris. For its part, Viet Nam has recently submitted its Intended Nationally Determined Contributions.
At the regional level, we have joined efforts with our brothers and sisters of the Association of Southeast Asian Nations (ASEAN) to work towards strengthening the ASEAN community. As an integral part of the dynamically growing Asia-Pacific region, ASEAN plays a crucial role in regional development. But for our region to thrive, peace and stability must come first. It is therefore of vital importance that peace and stability be maintained and that maritime safety and security and the freedom of navigation and overflight in the South China Sea be secured. Viet Nam is working tirelessly with other ASEAN members and all parties concerned to that end, including by calling upon all parties to refrain from the threat or use of force and to settle all disputes by peaceful means in accordance with international law, including the 1982 United Nations Convention on the Law of the Sea. We are also engaging with partners to ensure the full and effective implementation of the Declaration on the Conduct of Parties in the South China Sea and to work for the early conclusion of a code of conduct.
At the international level, Viet Nam is prepared to further its active contributions to world peace and security and the well-being of all. That is why we are stepping up our participation in United Nations peacekeeping operations and have put forward our candidatures for the Economic and Social Council for 2016-2018, the UNESCO Executive Board for 2015- 2019 and the Security Council for 2020-2021. We look forward to receiving Members’ continued support.
To free our people from fear and want and to leave no one behind, let us all join our actions on this path towards a better and more sustainable future. Let the Charter of the United Nations be our source of inspiration and the 2030 Agenda be our guide in building a world of peace, security and prosperity for our people and succeeding generations.
